761 N.W.2d 91 (2008)
DEPARTMENT OF ENVIRONMENTAL QUALITY, Plaintiff-Appellee,
v.
REXAIR, INC., Defendant-Appellant.
Docket No. 136700. COA No. 272652.
Supreme Court of Michigan.
October 3, 2008.

Order
On order of the Court, the motion for leave to file brief amicus curiae is GRANTED. The application for leave to appeal the May 8, 2008 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and we REINSTATE the August 7, 2006 order of the Ingham Circuit Court. The Court of Appeals erred by holding that the circuit court lacked the inherent authority, as well as the authority under the consent judgment, the Michigan Rules of Court, and MCL 600.611, to dismiss with prejudice the dispute resolution proceeding initiated by the plaintiff and to award the defendant costs and attorney fees. The Court of Appeals further erred by disregarding the undisputed facts in the record that supported the circuit court's findings and by failing to accord the proper deference to the circuit court's determination that the plaintiff had invoked the circuit court's jurisdiction for an improper purpose and abused the dispute resolution process. Maldonado v. Ford Motor Co., 476 Mich. 372, 376, 719 N.W.2d 809 (2006).
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., concur in the result.
WEAVER, J. (concurring in the result only).
I concur only with the decision to reverse the judgment of the Court of Appeals and reinstate the August 7, 2006, order of the Ingham Circuit Court.
In Maldonado v. Ford Motor Co., 476 Mich. 372, 426-435, 719 N.W.2d 809 (dissenting opinion by Weaver, J.), I disagreed with the majority opinion for the reasons stated in my dissent. Therefore, I find the citation to Maldonado in this order to be unnecessary.